UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7399


DAVID EZEL SIMPSON,

                Petitioner - Appellant,

          v.

LARRY DAIL, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02109-FL)


Submitted:   April 7, 2011                  Decided:   April 27, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Ezel Simpson, Appellant Pro Se.   Mary Carla Hollis,
Assistant Attorney  General, Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Ezel Simpson, a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.                          The order is not

appealable      unless        a   circuit       justice     or     judge       issues     a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                 A

certificate        of     appealability         will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the      merits,   a   prisoner     satisfies       this      standard    by

demonstrating        that     reasonable        jurists    would       find    that     the

district      court’s     assessment      of    the     constitutional         claims    is

debatable     or     wrong.       Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We   have    independently         reviewed       the    record    and

conclude      that      Simpson   has     not    made     the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3